DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The nonstatutory double patenting rejection of claims 1-3, 5-9, 13-17, 20 and 22-23 over claims 1-10, 14, 17-24 and 26-27 of copending Application No. 16/489,049 (at par. 4-6 of the 04/28/2022 Office actio) is withdrawn in light of the electronic terminal disclaimer, which was filed and approved on May 04, 2022.

Rejoinder
Claims 1-17 and 20-23 as amended below, are allowable.  The restriction/election requirement made in the Office action dated August 10, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimer: filed and approved on May 04, 2022 for copending Application No. 16/489, 049 is acknowledged.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is MARCELLO (US 2011/0250286 A1, Publ. Oct. 13, 2011; noted as US equivalent of WO 2011/127236 A1 on 10/17/2019 IDS; hereinafter, “Marcello”).  Marcello is directed to micro particles for oral delivery in animals.  Marcello, title & asbtract.  In this regard, Marcello teaches a controlled release DL-methionine core coated with a fat layer (Marcello, par. [0059]-[0062], Ex. 6) which are micro particles (Marcello, title) that are “protected against the degradation that can occur in the first part of the digestive tract, in particular in the rumen, and can instead be released and absorbed in the intestine” (Marcello, par. [0013]), whereby it is noted:
(i) the core (Marcello, par. [0059], Ex. 6) composed of: 
DL-methionine (Marcello, par. [0059], Ex. 6) relates to “amino acids” of independent claim 1, and “one or more physiologically active substances” of independent claim 1, and
“Starch licatab M” (Marcello, par. [0059] , Ex. 6) is pre-gelatinized starch, which relates to “a matrix comprising substances selected from the group consisting of binding substances, inert substances and extrusion adjuvants” of independent claim 1;
wherein the core composed of DL-methionine and “Starch licatab M” (Marcello, par. [0059], Ex. 6) relates to a “i) a core comprising: a) [...]; and b) [...]” of independent claim 1; AND
(ii) Marcello’s composition also features:
“[t]he dry DL-methionine was mixed with starch and water in the chamber of a rotary granulating machine,” “dried in a fluid bed,” and “[a]fterwards the stearic acid at 70° C. was added to the preformed microgranules by spraying it in a pan coater” (Marcello, par. [0060], Ex. 6), 
wherein “stearic acid” (Marcello, par. [0059]-[0060], Ex. 6) relates to “at lease one pollutant substance” of independent claim 1,
wherein the stearic acid layer coating the core (Marcello, par. [0059]-[0060], Ex. 6) relates to the first of “wherein a first coating layer proximal to the core comprises [...], and (ii) at least one pollutant substance selected from the group of [...], fatty acids, [...]” of independent claim 1.
See the discussion at par. 2-6 of the 11/26/2021 Office action with regard to the coating layers of the instant claims.  However, Marcello DOES NOT TEACH a “disintegrant agent” in core, as required by independent claim 1.  In this regard, the 03/24/2022 Declaration, at par. 10-12 evidences that the microgranules described in the Examples section of the application each include a disintegrant agent in the core, which have a synergistic action with the pollutant coating substances for increased bioavailability, WHEREAS Marcello does not disclose a disintegrate agent in the core, and instead relies on the presence of a carboxylic acid in the core to interact with a basic function of an active ingredient to slow down release of the active, which would be less bioavailable.  Thus, the instant claims are distinguishable from Marcello.

Conclusion
Claims 1-17 and 20-23 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611